Citation Nr: 0942253	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II, claimed due exposure to herbicide agents.  

2.  Entitlement to service connection for hypertension, heart 
disability, and peripheral neuropathy of the upper and lower 
extremities, as secondary to diabetes mellitus Type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
January 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO denied 
service connection for diabetes mellitus Type II, claimed due 
to exposure to herbicides in service, and also denied service 
connection for hypertension, heart disability, and peripheral 
neuropathy of the upper and lower extremities, all claimed as 
secondary to diabetes mellitus Type II.  The Board remanded 
these issues in February 2007, and the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding the 
Veteran was exposed to herbicides in service.  

2.  There is no competent evidence of Type II diabetes 
mellitus, hypertension, heart disability, or peripheral 
neuropathy of the upper or lower extremities in service or 
for many years after service, and there is no competent 
evidence that relates any of those disabilities to service or 
any incident of service

3.  The Veteran's claims of entitlement to secondary service 
connection for hypertension, heart disability, and peripheral 
neuropathy of the upper and lower extremities are not based 
on a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II, hypertension, heart 
disability, and peripheral neuropathy of the upper and lower 
extremities were not incurred in or aggravated by service, 
nor may any of those disabilities be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Hypertension, heart disability, and peripheral neuropathy 
of the upper and lower extremities are not proximately due to 
or a result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for diabetes 
mellitus Type II, which his contends is due to purported 
herbicide exposure in service.  He is also seeking 
entitlement to service connection for hypertension, heart 
disability and peripheral neuropathy of the upper and lower 
extremities, all claimed to be secondary to diabetes mellitus 
Type II.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in December 2003, prior to 
the adjudication of the Veteran's claims, the RO explained to 
the Veteran what the evidence must show to establish 
entitlement to service-connected compensation benefits on a 
direct and presumptive basis and outlined what evidence VA 
would obtain and what information and evidence he should 
provide.  In the December 2003 letter, the RO notified the 
Veteran that it needed to know how his military duties 
exposed him to herbicides.  The RO explained there are two 
possibilities:  service in the Republic of Vietnam during the 
period starting January 9, 1962, and ending on May 7, 1975; 
or his job in service (other than in Vietnam) exposed him to 
herbicides.  The RO told the Veteran that if he did not serve 
in Vietnam, it needed to know when, where, and how he was 
exposed to herbicides.  The RO told the Veteran he could 
include statements of people who know of his exposure and 
told him that any person making a statement should identify 
himself and provide as much description of the exposure as 
possible and include his or her name, service number, unit 
assignment, and dates of service.  

In addition, in a letter to the Veteran dated in 
February 2007, the VA Appeals Management Center (AMC) 
discussed the assignment of disability ratings and discussed 
the assignment of effective dates.  The February 2007 letter 
was followed by a supplemental statement of the case in 
December 2007 in which the claims were readjudicated, thus 
curing any notice timing errors.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
section 5103(a) notice followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Although the letters referred to above did not inform the 
Veteran of the evidentiary requirements for a secondary 
service connection claim, the Veteran has shown to have 
actual knowledge of what is required as evidenced by his 
application for benefits, including a narrative statement in 
which he claimed his hypertension, heart disability, and 
peripheral neuropathy of the upper and lower extremities are 
secondary to his diabetes.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

As to the duty to assist, 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 provide that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the Veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating those claims.  In particular, multiple 
requests have been made for searches of service department 
records pertaining to the Veteran's potential exposure to 
Agent Orange in service, and notwithstanding the arguments of 
the Veteran's representative, there is no indication that 
searches were limited to the Veteran's service personnel 
records.  In addition, the record includes private treatment 
records, and VA has obtained the Veteran's service treatment 
records as well as VA medical records.  

Although the record includes an April 2004 Social Security 
Administration (SSA) letter notifying the Veteran that he met 
medical and other requirements qualifying him for monthly SSA 
disability benefits, neither the SSA decision nor the medical 
records upon which the award was based have been obtained by 
VA.  The Board finds that failure to obtain that information 
and evidence does not breach VA's duty to assist in this case 
because there is no reasonable possibility that such evidence 
would substantiate the Veteran's service connection claims.  
That is because the claim for service connection for diabetes 
mellitus hinges on whether the Veteran was exposed to 
herbicides in service, which could not be substantiated by 
the SSA records, and the remaining service connection claims 
depend on whether service connection may be granted for the 
Veteran's diabetes.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the Veteran has a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
Veteran's active service or a service-connected disability; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(d).  

In this case, there is no evidence, nor does the Veteran 
contend, that he was in Vietnam, and he has neither presented 
nor identified evidence of exposure to herbicides, including 
during his duties at Webb Air Force Base in Texas as a 
aircraft radio/navigation repairman working on C-130 cargo 
planes, which he contends were used to ship Agent Orange to 
Vietnam.  Further he has not contended, nor does the evidence 
show, the presence of his claimed disabilities in service or 
for many years thereafter, and he has not presented or 
identified any competent evidence that indicates that his 
claimed disabilities are in any way related to service or a 
service-connected disability.  Under the circumstances, there 
is no duty to provide an examination or obtain a medical 
opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including diabetes 
mellitus, hypertension, and arteriosclerosis, will be 
presumed if manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

To establish entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  

If a veteran did not serve in the Republic of Vietnam, but 
was exposed to an herbicide agent defined in 38 C.F.R. 
§ 3.307(a)(6) during active service and has a disease on the 
list of diseases subject to presumptive service connection, 
VA will presume that the disease is due to the exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  In other words, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

The diseases that are deemed to be associated with herbicide 
exposure include Type 2 diabetes mellitus (also known as Type 
II diabetes mellitus or adult-onset diabetes) if manifest to 
a degree of 10 percent any time after service and acute and 
subacute peripheral neuropathy if manifest to a degree of 
10 percent or more within a year after the last date on which 
a veteran was exposed to an herbicide during active service.  
38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The enumerated 
diseases to which the presumptions apply do not, however, 
include any circulatory disorder (the term circulatory 
disorder includes hypertension, heart failure, 
arteriosclerotic heart disease, peripheral vascular disease, 
and cerebrovascular disease).  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007); see also 38 C.F.R. 
§ 3.309(e).  Thus, even if it were shown that the Veteran was 
exposed to herbicides identified in 38 C.F.R. § 3.307, his 
hypertension and coronary artery disease would not qualify 
for service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Background and analysis

The Veteran contends that his diabetes mellitus is due to 
exposure to Agent Orange in service and that his peripheral 
neuropathy, hypertension, and heart disability are secondary 
to the diabetes.  His service treatment records include no 
complaint or finding related to diabetes mellitus or any of 
his other claimed disabilities.  Post-service medical 
evidence shows that during April 1980 hospitalization 
following a motorcycle accident, the Veteran received insulin 
treatment for hypoglycemia.  At a VA examination in 
October 1980, the examiner noted the Veteran's history of 
treatment with insulin while in the intensive care unit in 
April 1980, but stated in his diagnoses that diabetes 
mellitus was not found on examination.  Private medical 
records dated in the 1990s and VA medical records dated since 
2000 show the Veteran has since been diagnosed as having 
adult onset diabetes, peripheral neuropathy, hypertension, 
and coronary artery disease.  

The Veteran does not contend, nor does the evidence show, 
that he was in Vietnam, and he does not contend that he is 
entitled to a presumption of in-service herbicide exposure on 
the basis of Vietnam service.  Rather, he contends that he 
was exposed to Agent Orange while working on C-130 aircraft 
at Webb Air Force Base in Texas.  The Veteran's service 
personnel records confirm that he was an aircraft radio 
repairman and was stationed at Webb Air Force Base from 1966 
to 1969.  In April 2007, it was reported that the Veteran's 
claim of exposure to Agent Orange could not be verified by 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)).  In addition, in June 2007, in response to 
notice of the Veteran's contentions and a request for a 
search of flight records for verification as to whether 
aircraft serviced by the Veteran's maintenance unit were 
carrying Agent Orange to and from the west coast to Vietnam, 
the National Personnel Records Center (NPRC) reported there 
were no records that the Veteran was aboard a C-130 aircraft 
carrying Agent Orange.  

In addition, in a memorandum dated in December 2007, the VA 
Compensation and Pension Service stated that a Department of 
Defense (DoD) list pertaining to herbicides does not show any 
use, testing, or storage of herbicides at any military base 
in Texas, including Webb Air Force Base, and in addition the 
writer had seen no documentation that herbicides were 
transported by C-130s or that Webb Air Force Base was on any 
herbicide transportation route.  It was therefore recommended 
the Veteran's case be referred to JSRRC, which, as noted 
above, had been done with a negative response in April 2007.  

In view of the foregoing, the Board finds that relative to 
the Veteran's assertions regarding claimed exposure to 
herbicides during his duties at Webb Air Force Base, neither 
DoD, NPRC, or JSRRC records indicate exposure to herbicides 
for the Veteran, and he has not identified or submitted any 
information or evidence, including any statement from a 
fellow service member, that could serve to corroborate his 
contentions.  The Veteran's representative has argued that 
the Veteran received ineffective notice of what type of 
evidence he would need to provide to prove his exposure to 
Agent Orange during service and that he should have been told 
how he could go about showing his exposure to Agent Orange, 
including by lay testimony from military cohorts, unit 
records, or any other records tending to support his 
contentions.  In this regard, the Board again points out, as 
it did earlier, that in its December 2003 letter, the RO told 
the Veteran he should provide evidence of his exposure to 
herbicides, including, but not limited to, statements of 
others, including fellow servicemen, who know of his 
exposure.  

The Board further notes that although the Veteran is 
competent to report that he worked as a radio repairman in 
electronic bays on C-130 aircraft and to report that some 
were loaded with pallets with 55-gallon drums with orange 
stripes on them, the Veteran has not provided any additional 
identifying information that would substantiate his 
contention that the drums contained Agent Orange to which he 
was exposed.  In this regard, the record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to identify 
what he describes contamination with Agent Orange in aircraft 
electronics bays.  It is now well established that a lay 
person such as the Veteran is not competent to opine on 
matters beyond the scope of his competence, such as 
identification of a substance based on the color of a 
container or any substance found in aircraft electronics 
bays, and his opinion that he was exposed to Agent Orange 
while working as a radio repairman in C-130 aircraft 
electronics bays is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board therefore finds that the preponderance of 
the evidence is against finding that the veteran was exposed 
to herbicides, including Agent Orange, in service.  

As neither service in Vietnam nor other exposure to Agent 
Orange herbicides has been established, service connection 
for diabetes mellitus or peripheral neuropathy based upon 
presumed or actual exposure to herbicides must be denied.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Further, service connection may not be granted on 
a presumptive basis under 38 U.S.C.A. § 1112(a) and 38 C.F.R. 
§ 3.309(a) for either diabetes mellitus or the veteran's 
hypertension or heart disability as there is no medical 
evidence that coronary artery disease or arteriosclerosis, 
hypertension, or diabetes mellitus, first shown by the 
evidence of record many years after service, was manifest 
within the first post-service year.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the Veteran's claimed disabilities are 
related to service.  

As to the diabetes mellitus, the Veteran's service treatment 
records fail to show complaint, treatment, or diagnosis of 
diabetes mellitus type II, there is no showing or claim of 
continuity of symptoms since service, and the earliest post-
service medical evidence suggesting a diagnosis of diabetes 
mellitus is dated many years after service.  There are no 
medical statements or opinions of record that relate the 
Veteran's diabetes mellitus to service or to a disease or 
injury of service origin.  There is only the Veteran's 
implicit opinion that his current diabetes mellitus is 
causally related to service.  As noted earlier, the Court has 
held that lay persons, such as the veteran, are not competent 
to offer opinions that require specialized knowledge, such as 
medical knowledge pertaining to the diagnosis or cause of a 
disease.  See Grottveit v. Brown, 5 Vet. App. 91, 93; 
Espiritu, 2 Vet. App. at 494-95.  

As to the Veteran's hypertension, heart disability, and 
peripheral neuropathy of upper and lower extremities, the 
Veteran has not contended that any of these disabilities is 
directly related to his military service.  Moreover, there is 
nothing in the Veteran's service treatment records or 
elsewhere in the claims folder that would even remotely 
suggest that such is the case.  

The Veteran's only contention with respect to these 
disabilities is that service connection should be granted as 
secondary to diabetes mellitus type II.  In order to prevail 
on the issue of entitlement to secondary service connection, 
there must be a service-connected disability.  As has been 
discussed above, the Board is denying the Veteran's claim of 
entitlement to service connection for diabetes mellitus.  
Incidentally, the Board observes that service connection has 
been granted for tinnitus, but the Veteran does not contend, 
and the evidence of record does not demonstrate, that 
tinnitus is responsible for any of his claimed secondary 
disabilities.  The Board therefore concludes that in the 
absence of service-connected diabetes mellitus, entitlement 
to service connection for hypertension, heart disability, and 
peripheral neuropathy of upper and lower extremities, cannot 
be granted on a secondary basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against each of the 
Veteran's claims.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine in not applicable 
where, as here, the preponderance of the evidence is against 
the claims.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


						(Continued on next page.)



ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for hypertension is denied.  

Service connection for heart disability is denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


